Name: COMMISSION REGULATION (EC) No 492/95 of 3 March 1995 fixing the agricultural conversion rates
 Type: Regulation
 Subject Matter: economic structure;  agricultural policy
 Date Published: nan

 4. 3. 95 EN Official Journal of the European Communities No L 49/53 COMMISSION REGULATION (EC) No 492/95 of 3 March 1995 fixing the agricultural conversion rates days, exceeds six points, the representative market rates are to be adjusted on the basis of the three quotation days in question ; Whereas, as a consequence of the exchange rates recorded during the reference period 24 February to 5 March 1995, it is necessary to fix a new agricultural conversion rate for the Italian lira, the Greek drachma, the Spanish peseta, the Swedish krona and the pound sterling ; Whereas Article 15 (2) of Regulation (EEC) No 1068/93 provides that an agricultural conversion rate fixed in advance is to be adjusted if the gap between that rate and the agricultural conversion rate in force at the time of the operative event applicable for the amount concerned exceeds four points ; whereas, in that event, the agricul ­ tural conversion rate fixed in advance is brought more closely into line with the rate in force, up to the level of a gap of four points with that rate ; whereas the rate which replaces the agricultural conversion rate fixed in advance should be specified, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EC) No 1 50/95 (2), and in particular Article 3 ( 1 ) thereof, Having regard to Commission Regulation (EC) No 158/95 of 31 January 1995 laying down transitional measures for the abolition of the correcting factor applicable to the conversion rates used in the agricultural sector (3), and in particular Article 2 (2) thereof, Whereas the agricultural conversion rates were fixed by Commission Regulation (EC) No 382/95 (4) ; Whereas Article 4 of Regulation (EEC) No 3813/92 provides that, subject to confirmation periods being trig ­ gered, the agricultural conversion rate for a currency is to be adjusted where the monetary gap between it and the representative market rate exceeds certain levels ; Whereas the positive monetary gap recorded for the Belgian franc during the reference period from 24 February to 5 March 1995 is greater than five points ; whereas applying Article 4 (1 ), (2) and (3) of Regulation (EEC) No 3813/92 would result in a considerable reduc ­ tion in the agricultural conversion rate for the currency in question ; whereas, therefore, Article 4 (5) of Regulation (EEC) No 3813/92 applies in the case of the Belgian franc ; Whereas the representative market rates are determined on the basis of basic reference periods or, where appli ­ cable, confirmation periods, established in accordance with Article 2 of Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for deter ­ mining and applying the agricultural conversion rates 0, as last amended by Regulation (EC) No 1 57/95 (6) ; whereas paragraph 2 of that Article provides that, in cases where the absolute value of the difference between the monetary gaps in two Member States, calculated from the average of the ecu rates for three consecutive quotation HAS ADOPTED THIS REGULATION : Article 1 The agricultural conversion rates are fixed in Annex I hereto. Article 2 1 . In the case referred to in Article 1 5 (3) of Regulation (EEC) No 1068/93, the agricultural conversion rate fixed in advance shall be replaced by the ecu rate for the currency concerned, shown in Annex II :  Table A, where the latter rate is higher than the rate fixed in advance,  Table B, where the latter rate is lower than the rate fixed in advance. 2. However, in the case of agricultural conversion rates fixed in advance before 1 February 1995, the ecu rates listed in Annex II shall be replaced by those set out in Annex III . Article 3 Regulation (EC) No 382/95 is hereby repealed. Article 4 This Regulation shall enter into force on 6 March 1995. (') OJ No L 387, 31 . 12. 1992, p. 1 . O OJ No L 22, 31 . 1 . 1995, p. 1 . (3) OJ No L 24, 1 . 2. 1995, p. 4. (4) OJ No L 42, 24. 2. 1995, p. 23. O OJ No L 108 , 1 . 5. 1993, p. 106. O OJ No L 24, 1 . 2. 1995, p. 1 . No L 49/54 Hen I 4. 3 . 95Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 March 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX I Agricultural conversion rates ECU 1 = 40,8337 7,74166 1 ,94962 298,323 198,202 6,61023 5,88000 2,19672 0,809785 2 122,73 13,7190 164,774 9,40716 0,807419 Belgian and Luxembourg francs Danish kroner German marks Greek drachmas Portuguese escudos French francs Finnish marks Dutch guilders Irish punt Italian lire Austrian schillings Spanish pesetas Swedish kroner Pound sterling ANNEX II Agricultural conversion rates fixed in advance and adjusted Table A Table B ECU 1 = 39,2632 Belgian and ECU 1 = 42,5351 Belgian and Luxembourg francs Luxembourg francs 7,44390 Danish kroner 8,06423 Danish kroner 1,87463 German marks 2,03085 German marks 286,849 Greek drachmas 310,753 Greek drachmas 190,579 Portuguese escudos 206,460 Portuguese escudos 6,35599 French francs 6,88566 French francs 5,65385 Finnish marks 6,12500 Finnish marks 2,1 1223 Dutch guilders 2,28825 Dutch guilders 0,778639 Irish punt 0,843526 Irish punt 2 041,09 Italian lire 2211,18 Italian lire 13,1913 Austrian schillings 14,2906 Austrian schillings 158,437 Spanish pesetas 171,640 Spanish pesetas 9,04535 Swedish kroner 9,79913 Swedish kroner 0,776364 Pound sterling 0,841061 Pound sterling 4. 3 . 95 [ EN Official Journal of the European Communities No L 49/55 ANNEX III Agricultural conversion rates fixed in advance and adjusted where they were fixed in advance before 1 February 1995 Table A Table B ECU 1 = 47,4107 Belgian and ECU 1 = 51,3615 Belgian and Luxembourg francs Luxembourg francs 8,98858 Danish kroner 9,73763 Danish kroner 2,26363 German marks 2,45227 German marks 346,373 Greek drachmas 375,237 Greek drachmas 230,126 Portuguese escudos 249,302 Portuguese escudos 7,67492 French francs 8,31450 French francs 6,82707 Finnish marks 7,39599 Finnish marks 2,55054 Dutch guilders 2,76308 Dutch guilders 0,940214 Irish punt 1,01857 Irish punt 2 464,63 Italian lire 2 670,02 Italian lire 15,9286 Austrian schillings 17,2560 Austrian schillings 191,314 Spanish pesetas 207,257 Spanish pesetas 10,9223 Swedish kroner 11,8325 Swedish kroner 0,937467 Pound sterling 1,01559 Pound sterling